Warren E. Burger: Thank you, Mr. Justice Brennan. We will hear arguments first this morning in Flynt against Ohio.
Herald Price Fahringer: Mr. Chief Justice and if it please the Court.
Warren E. Burger: Just hold a minute until your friends get ready. Mr. Fahringer, you may proceed now.
Herald Price Fahringer: Mr. Chief Justice and if it please the Court. This case is here on certiorari to the Supreme Court of Ohio. The resolution to the question post by this case, which is of constitutional dimension and I believe one of the first impression is bound to carry implications and give directions far beyond the boundaries of this case. And that simple question as I view it is this. Where a defendant in a criminal case makes out a prima facie case of selective prosecution, is it sufficient for the prosecutor to simply deny those allegations and suggest or intimate that this was a test case? We --
William H. Rehnquist: Mr. Fahringer, might I interrupt you for a moment? I realized that you're just beginning. But as you are undoubtedly aware, our jurisdiction over appeals from or certiorari from these highest courts of States is governed by 28 U.S.C. 1257, which requires a final judgment or decree. As I understand the Supreme Court of Ohio opinion here, it simply remanded the case for trial. It didn't affirm a conviction. Your client has never been tried. Why is this a final judgment or -- or decree?
Herald Price Fahringer: Well, Your Honor, I believe under that section, and I'm -- I'm not sure this is a final judgment or decree, but under that Section, you've invoked your power in First Amendment cases which this is as the Government acknowledges in their brief on a number of occasions because of the importance of the issue. We believe in view of the controversy that has been generated by this case, it will be well now to resolve this issue because of its widespread importance. And I believe --
William H. Rehnquist: Do you think it's just the 12 that has -- 1257 is just an open-ended thing then that we -- if we think the issue is important that we can take it regardless of --
Herald Price Fahringer: Well --
William H. Rehnquist: -- the language used by the Congress?
Herald Price Fahringer: I -- I think you have in the past done that, in a number of cases involving injunctions and matters of that kind, which I believe this we come well within the reach of those cases and -- and I would -- I would beseech you to invoke your jurisdiction under that inherent power you have because of the importance of the issue.
William H. Rehnquist: We -- do we -- we don't have any inherent power. We have the power to interpret the statutory language.
Herald Price Fahringer: Your Honor, I just am of the view that the -- this case is relied upon in the amicus brief where they indicate you have done this before whether it has not been a final judgment is -- is -- we are a good candidate for -- for that type of disposition. The facts can be introduced to the Court in rather summary fashion. I know you're aware of them but I'd like to just simply highlight in the hearing conducted in Cleveland. We established and it is conceited by all that Hustler Magazine was the only magazine prosecuted although there were many other magazines similar to it, comparable to it, and in one point, the prosecution even conceited more explicit than Hustler. We also established that at least, at the very least, the investigation was launched because of a political cartoon which disparaged the President of the United States and a member of his Cabinet and Governor Rockefeller. And at the very most, the prosecutor conceited during the hearing that it was one of the reasons why the prosecution was initiated even though he said later on that upon examination of the magazine --
William H. Rehnquist: On the -- on the practical side of the things, Mr. Fahringer, what does a prosecutor do when he's going to test the statute? Does he pick out the weakest case insight or the strongest -- the strongest defendant or the most vulnerable defendant?
Herald Price Fahringer: Absolutely not. He would pick the strongest, Your Honor.
William H. Rehnquist: Certainly, the most vulnerable defendant.
Herald Price Fahringer: Absolutely, Your Honor, but I don't believe it --
William H. Rehnquist: What does the highest court of the State say about this issue of --
Herald Price Fahringer: Well, Your Honor, they said and -- and this brings us to a very important issue in this case. They said we did not make out a prima facie case and that we had the --
William H. Rehnquist: Are we not bound by that?
Herald Price Fahringer: I don't believe you are, Your Honor. If we were bound by anything in this case, it would seem to me and then we urge it in the second branch of our brief that you are bound by the -- the trial judge's findings. The Ohio Law is well-established that great weight is given to his time.
William H. Rehnquist: You mean -- you mean the trial court prevails over the highest court of the State?
Herald Price Fahringer: Well, Your Honor, I believe the judge who hears the witnesses, observes the witnesses, has been in the past been given great deference on fact finding issues. And all I'm suggesting to Your Honors in this case where he heard the witnesses testify and was present and was able to observe their demeanor, he is in a better position to judge the credibility.
William H. Rehnquist: Well, don't -- don't we take the statement of the fact, the historical facts of the case as it comes from the highest court of the State, even though it may choose to disagree with the trial court?
Herald Price Fahringer: I -- I don't believe you're obliged to, Your Honor. I believe you have the power to go to the trial court where the credibility issues were determined. Judge Brown in his dissent, I believe, makes out a very persuasive case sighting a -- a whole regime of cases in Ohio.
William H. Rehnquist: Well, but the very fact that he was in dissent means that the majority didn't -- didn't agree with them.
Herald Price Fahringer: No question about it, Your Honor. Well, I'm impressed by with -- with Judge Brown is the authorities that he assembled in his dissent from the highest court of Ohio indicating that we have traditionally in the State on matters of credibility given weight to the trial judge's disposition because of his unique position to make that judgment. But, Your Honor, I really don't believe in a sense this case, you know, has go off on that issue. It seems to me that we clearly made out a prima facie case here no matter how you examine these facts. And if that --
Byron R. White: For the purposes of what?
Herald Price Fahringer: Well, Your Honor --
Byron R. White: -- via federal constitutional claim?
Herald Price Fahringer: Yes -- yes, Your Honor.
Byron R. White: What is your federal constitutional claim?
Herald Price Fahringer: Our federal constitutional claim is we've been denied equal protection here under the Fourteenth Amendment because we were -- we were singled out --
Byron R. White: It is in the matter of due process.
Herald Price Fahringer: Well, I think it is in terms of the burden of proof as a matter of due process, Your Honor. I think the two rights coincide. Our substantive right is one of equal protection. Our due process claim is, whether or not when the Supreme Court of Ohio says, after having made out the case we did in the lower court that we were obliged to bring forward the officials to show that they were or were not going to prosecute the other magazines.
Byron R. White: They have had some equal protection cases where we've -- in the name of making a constitutional judgment with -- made our own judgment of the historical facts?
Herald Price Fahringer: Well, Your Honor, what I think we have is, we have a long line of cases from this Court where you have given great weight to the findings of --
Byron R. White: Of District Courts maybe but --
Herald Price Fahringer: Well, I think the same --
Byron R. White: This just comes from -- this comes from the state court as Justice Rehnquist said.
Herald Price Fahringer: Well, Your Honor, forgive me but I don't believe there should be any difference in this Court in judging the fact finding process of the District Court or of a state trial court.
William H. Rehnquist: But Congress may have suggested that there should be. I mean -- all we can review of the -- in state court proceedings is questions of violations of federal or constitutional right.
Herald Price Fahringer: Well, Your Honor, let me -- let me just say this. Depending on your disposition on that issue, my view is that the wrong rule was applied here and -- and I'd like to address that. It seems to me when you have a case of this kind where a monopoly of the evidence exists with the Government as in the prosecutorial vindictiveness in these cases and in the exclusion of cognizable minority groups from juries, this Court has set, dealing both with State cases and with federal cases that a different rule has to be applied. Obviously, in these cases, the defendant displaced at a distinct disadvantage in terms of trying to -- we never had any expectation for one moment in this case that my cross-examination would cause Mr. Tailor to break down and say, “Yes. Yes. I did it.” This was a selective prosecution. In every case, it has come to this Court or has come to these Circuit Courts under selective prosecution, it is understandable that the prosecutor who bears the responsibility for this act has taken a defensive posture and has explained a way the reason if it seems to me if -- if this case were to survive every single selective prosecution case in the country could be defeated by the prosecutor saying, well this, we decided this was a test case. (Voice Overlap)
Thurgood Marshall: Is it possible to have a test case that's not selective?
Herald Price Fahringer: Of course, Your Honor, of course. As a matter of fact, I welcomed that question in Atlanta, Georgia, and the case decided in the prosecutor's brief where they did exactly the same thing. They made a judgment in Atlanta, Georgia. This case reached the Fifth Circuit. They made out a judgment that they were going to proceed against the so-called “sophisticated men's magazines” to put it as gracefully as I can. And there, they -- they went after five or six and many of those, Your Honor, were out of State, a -- a matter of fact, they were all out of State. They were going to use their expedition powers to bring all those of publishers into the State and they prosecuted Penthouse, they prosecuted Hustler, they prosecuted Playboy, they prosecuted Club Magazine and a number of others.
Thurgood Marshall: But, I said, my question was, will you have a one single, a test case?
Herald Price Fahringer: Yes.
Thurgood Marshall: Isn't that obviously a selective case?
Herald Price Fahringer: Absolutely. There's no question about it, Your Honor, and what I --
Thurgood Marshall: What's wrong with it?
Herald Price Fahringer: Well, what is wrong with it is here, Your Honor, I think it is inherently a suspect. Let's look at the facts. They acknowledge -- the prosecutor acknowledges that he stated on public television that this case is being prosecuted because of political cartoon. We know that the -- the initial investigation was launched by the cartoon because of complaints that were made against it. Now, it seems to me more than coincidental, at that point after Hustler has been in that community for two years, they've had 550 obscenity prosecution, not one has ever involved the sophisticated men's magazine. And all of a sudden, coincidentally with that, they make a judgment that we are going to proceed against Hustler on obscenity ground.
Warren E. Burger: Are you -- are you suggesting that by putting one political cartoon in another lies pornographic publication. The -- the publisher insulates himself from prosecution under the First Amendment?
Herald Price Fahringer: Absolutely not, Your Honor.
Warren E. Burger: Well, then, what's the significance of the political cartoon that you mentioned?
Herald Price Fahringer: Because that's what inspired the prosecution, Your Honor, I say in all difference to the --
Warren E. Burger: That's what -- did the highest court of Ohio say something about that?
Herald Price Fahringer: No, Your Honor. They -- they -- what the highest court of Ohio said was this, “It is conceited that Hustler was selected.” So, under the two --
Warren E. Burger: Of course as Justice Marshall had suggested, the prosecutor always selects and -- and you have conceited that if he knows what his business, he's going to select the strongest case for the prosecution and the most vulnerable defendant.
Herald Price Fahringer: What I -- what -- Your Honor, I welcome that question because I think that goes to the very heart of the issue here, and let me deal with it. It seems to me under the well-established law, we have to satisfy two branches of the test that's been fixed by this Court and other courts. One is, that we've been singled out and all I'm saying is that that's been conceited by everyone because they didn't prosecute any other magazines. Now, the -- the hard part of the case is, did they single us out for an impermissible reason? We have prima facie --
Warren E. Burger: What's the impermissible reason?
Herald Price Fahringer: The cartoon.
Warren E. Burger: Well, then -- then we come back to the proposition that by putting one political cartoon, the publisher is going to be insulated from prosecution?
Herald Price Fahringer: No, no, Your Honor, I'm not suggesting that. And let me try to make myself clear to you. I'm not saying that the magazine can be salvaged on obscenity grounds because of that cartoon. What I'm saying is, where it is clear from the evidence that the pros -- at least the investigation was initiated by that cartoon, this Court has to take a hard look at a -- a retraction of that. And at the hearing when obviously, you have an issue now in an adversary forum where the prosecutor comes in and says, “Well, that really wasn't our reason that we decided to make a test case of this.” The other thing I would urge upon this Court is otherwise, it seems to me the doctrine of selective prosecution would become a myth.
William H. Rehnquist: Mr. Fahringer, what in your opinion, if you had to pick one case from this Court on the question of selective prosecution, is the closest one that supports you?
Herald Price Fahringer: Well, Your Honor, I would like to answer that question by saying that the rule that I would like --
William H. Rehnquist: No, I'm not -- I asked you with the case.
Herald Price Fahringer: I'm sorry. I was going to do that. I think the fourth case out of the Seventh Circuit --
William H. Rehnquist: I -- from this Court, I asked.
Herald Price Fahringer: Judge, there is no case indirectly in point in this Court. What you have done is in this Court under Yick Wo, Oiler, and two guys, you have a established the substantive rules. Now, I didn't mean to evade your question. What I'm saying is that you have never addressed what I consider to be the primary issue of the procedure, the implementing of the rule. After you announced the rule in exclusion of cognizable groups of minorities, you had a substantive principle. In Castaneda, you then had to decide how are we going to implicate this because what had happened is, jury commissioners were coming in to the Courts and saying, “We never had any intent to exclude Mexicans or -- or Blacks.” And in -- what I consider to be a critically important footnote in Castaneda, Footnote number 19, the Court said and -- and the language is important enough that I just recited to you, it's very short. What you said is -- this is not to say of course to the simple protest station from a commissioner that racial considerations played no part and the selection would be enough. This kind of testimony has been found insufficient in several cases. Neither is the State entitled to a -- to rely on a presumption that officials discharge their sworn duties to rebut the case of discrimination. There you have in that instance, plaintiffs, who have shown a discrimination against a -- a cognizable minority group. The commissioners come in just like the -- the U.S. attorney of the -- the prosecutor does here and says, “We never intended that and that it's not our purpose to -- to -- to discriminate against Mexicans.” And this Court has said that because of the unique circumstances of those cases, we are going to require a heavier burden of proof and they will have to produce more. In Blackledge versus Perry, and -- and, Your Honor, perhaps I should have responded by --
Thurgood Marshall: Do you think that prosecutor was prejudiced against your client?
Herald Price Fahringer: I beg your pardon?
Thurgood Marshall: Do you consider the prosecutor being prejudiced against your client?
Herald Price Fahringer: I -- I can't say that in good conscience, Your Honor, but what I can --
Thurgood Marshall: You're still lying and all I've been saying is whether they're prejudiced against a group of people.
Herald Price Fahringer: Well, you --
Thurgood Marshall: This prosecutor was prejudiced against a group people or an individual.
Herald Price Fahringer: Well, I -- Your Honor, I think --
Thurgood Marshall: Is he?
Herald Price Fahringer: Well, he would. And to the extent that he was very much offended by the cartoon, yes, he would be prejudiced against my client. I have no doubt.
Thurgood Marshall: Is that same as racial prejudice?
Herald Price Fahringer: Well, I think, Your Honor, there -- it's -- it's a --
Thurgood Marshall: Well, if so, what section of the constitution protects it?
Herald Price Fahringer: Well, what protects this is, Your Honor, the First Amendment in terms of the --
Thurgood Marshall: Do you said you were relying on the Fourteenth Amendment?
Herald Price Fahringer: Well, I am, Your Honor, but what you have is it seems to me is a -- a coalescence of the Fourteenth Amendment on equal protection. But the impermissible basis for prosecuting is, is the First Amendment. We -- we are engaged --
William J. Brennan, Jr.: No, that won't be a matter, it won't be -- that -- be a matter of the merits at the trial, you'll have a defense under the First and Fourteenth Amendment on the merits of the trial, of the prosecution. And since I've already interrupted you, why isn't -- in a system of adversary criminal justice such as we have, and trusting so much unreview -- unreviewable and uncontrollable discretion to a prosecutor, why isn't as the Chief Justice and our brother Marshall have suggested, why isn't any prosecution a selective prosecution?
Herald Price Fahringer: Well, You're Honor I --
William J. Brennan, Jr.: And I must say that, sorry, the great discretion, unreviewable and uncontrollable, that we confide in prosecutors under our systems shocks our brothers in continental Europe, for example.
Herald Price Fahringer: Well, you honor, I --
William J. Brennan, Jr.: But we do it.
Herald Price Fahringer: I could only answer that by saying that then what you're really saying is that the -- the doctrine of selected prosecution should be abolished.
William J. Brennan, Jr.: No, no, no, Yick Wo was something -- Yick Wo involved a statute or an ordinance of San Francisco, I guess it was, that was on its face applied all laundries, but in practical fact, applied only the Chinese laundries.
Herald Price Fahringer: Yes, that's right.
William J. Brennan, Jr.: And that's not this kind of a case, is it?
Herald Price Fahringer: No, but, Your Honor, if I may, if it please you, we have, growing up beneath you, in the Circuit Courts fault, you know, Steele, where they went after draft protesters. And the courts have found -- even though the prosecutors came in and said, “Look, we're making a test case of this”, they said, "But you've picked a man here because he was very active in advocating non-registration for draft. In -- in the Steele case, you have another protester. In the Crowder's case here in this very city where they occupied the halls of congress and they had never prosecuted anybody that had -- had applauded the administration, they went after only those that were critical of the administration. You said that this was a selective --
Warren E. Burger: We didn't say it.
Herald Price Fahringer: Oh, I'm sorry, I beg your pardon. I didn't mean to suggest you did but I would hope you'll put it.
Warren E. Burger: What about the RICO statute, are you familiar with that, Mr. Fahringer?
Herald Price Fahringer: Yes, yes.
Warren E. Burger: Supposing the Government, seeing the statute, passed for the first time, in charged with the duty to enforce it, picks out the biggest group of mobsters it can in the country and goes after them, rather than a group of smaller mobsters, would you say that was a selective prosecution?
Herald Price Fahringer: Well, You Honor, it would be selective but it might be justifiable. In other words, they may not have used an impermissible standard. What I'm suggesting in this case, and I wanted to reach this with the Court because I think it's terribly important, you understand that what we are faced here in this case, which I think presents a terrible threat to the whole doctrine of selective prosecution, is a situation without one single bit of corroborative evidence, without any criteria at all, without any suggestion that we had a meeting, and we decided to go against Hustler, without any proof that we collected other magazines and then we made a decision that Hustler was the worst magazine, without a memorandum, without a report or anything after this claim was brought, and after Hustler is the only magazine a prosecutor simply takes the stand, and I hope my comments don't lack diplomacy, but I -- I would be a coward if I didn't say this, a prosecutor takes the stand and simply says, “ Well, you never incidentally, never in the hearing does he utter the word 'test case'.” What he says is, “We were considering maybe going after the other magazines once the Hustler prosecution was concluded.” Now, you may find what that implies, he's talking about a test case. But I come back to this issue and -- and I -- I challenge that the -- my -- my brothers to answers this. If this were the law in the context of this case right now, would you all agree with me that any selective prosecution claim could be defeated? Could be defeated by simply a prosecutor taking the stand and saying, “This is a test case”?
Thurgood Marshall: What would happen if the prosecutor prosecuted another magazine?
Herald Price Fahringer: I think --
Thurgood Marshall: Right now, right now.
Herald Price Fahringer: Well, Your Honor, significantly, none have been prosecuted, but --
Thurgood Marshall: You heard my question.
Herald Price Fahringer: Judge, if they had prosecuted, Your Honor --
Thurgood Marshall: I said as -- if at right now, they've prosecuted another one?
Herald Price Fahringer: You mean right this minute? If they had so --
Thurgood Marshall: Yes, sir.
Herald Price Fahringer: I would think that would -- that would --
Thurgood Marshall: Would that solve the problem?
Herald Price Fahringer: I do not believe it would solve the problem, Your Honor, but I think it would --
Thurgood Marshall: Would that end your case?
Herald Price Fahringer: I don't believe so, Your Honor
Thurgood Marshall: Why not?
Herald Price Fahringer: Because I think that it --
Thurgood Marshall: Well, supposed they file fixes against six magazines?
Herald Price Fahringer: If they have done that after this case --
Thurgood Marshall: Can they do it right now? Would that solve that your problem?
Herald Price Fahringer: I -- Your Honor, I think that would add greatly to their case --
Thurgood Marshall: So there's nothing that the Government can do now but turn your man loose?
Herald Price Fahringer: Well, Your Honor, I think the posture we're in here is that the facts are fairly well fixed. I think our concern always is what they do in retrospect can be interpreted in terms of simply trying to defeat the claim. But, Your Honor, I would be the first to admit to you and acknowledge that if right after the Flynt prosecution, they had gone out, even after the claim have been brought to their attention and charged five or six other men's magazines, it would -- it would well be that we wouldn't be in this Court today.
Thurgood Marshall: Well, wouldn't they have a complaint?
Herald Price Fahringer: I beg your pardon?
Thurgood Marshall: Wouldn't they have a complaint?
Herald Price Fahringer: Of course.
Thurgood Marshall: That they have been selected out?
Herald Price Fahringer: Well, Your Honor, I think in proportions of reach, I mean if they go after five --
Thurgood Marshall: I mean you get -- I was -- I don't know if things have changed, but I thought most that we would thought that if a prosecutor did not prosecute, the good Lord couldn't do anything to him.
Herald Price Fahringer: Well, I don't think that's under selective --
Thurgood Marshall: And nobody else, I thought that's what the law was.
Herald Price Fahringer: The -- the doctrine of selective prosecution seems to militate against that, Your Honor. Obviously, the rule --
Thurgood Marshall: In the first place, Yick Wo and Hopkins would not have a selective prosecution case, that you rely on so dearly. It was an ordinance that was deliberately passed, and this Court so found.
Herald Price Fahringer: I understand that, Your Honor. But what I'm saying is --
Thurgood Marshall: So that doesn't help you on that. Now what case helps you on selective prosecution?
Herald Price Fahringer: Well, I think, Your Honor, I was going to -- in response to Judge Rehnquist's question, the case of Blackledge versus Perry, which is a prosecutorial vindictiveness case is in the close neighborhood of what we're talking about here. And the Court there said, “This Court went further than the Circuits did in Falk, Steel, Crowders and Burrows by holding that due process is violated where there is prosecutorial opportunity for vindictiveness, even when there is no evidence that the prosecutor acted in bad faith, or maliciously. What I'm urging by analogy is, in a very close situation where you have prosecutorial vindictiveness rather than selectivity, and I see them closely aligned, this Court recognizing the difficult of -- difficulty of proof that the defendant has says, In those cases, if there's appearance of vindictiveness, and opportunity for vindictiveness, then a very -- heavy burden shifts to the Government, to come forward.
Thurgood Marshall: What would happen if, in a hypothetical case, a prosecutor prosecuted a man for murder, with eight fixed eyewitnesses, but it was shown that they were bitter enemies? The prosecutor and the man involved? Would that man go free?
Herald Price Fahringer: Well, no, Your Honor. Because first of all, he's the only one that has committed in murder so he hasn't been selected out, it seems to me.
Thurgood Marshall: I -- I don't know one town, there always had one murder.
Herald Price Fahringer: Well, what I'm saying is, Your Honor, I assume he had been properly connected with the murder. But secondly, it would seem to that the -- we have to evaluate whether it was from impermissible or an unconstitutional purpose. And -- and what we're saying here in this case is, that if -- if we have evident --
Thurgood Marshall: But you don't know yet whether this man has committed the crime, isn't it?
Herald Price Fahringer: In your example, you've given, Your Honor?
Thurgood Marshall: No, sir, in this case
Herald Price Fahringer: We do not, Your Honor.
Thurgood Marshall: And you don't want to find out, do you?
Herald Price Fahringer: Well, Your Honor, I -- I just am -- I'm critical of the fashion which the -- I think, Your Honor, rightly or wrongly, that these procedures represent a very real threat to the First Amendment. I -- I -- it's a matter of record, Your Honor, that the minute this prosecution was initiated against Mr. Flynt, the major distributor in that community would not longer handle those magazines. The prosecutor wrote him and said, “We are considering, starting a criminal action against him, and if we do, will you discontinue handling this magazine?” And he said, “Yes.” And so the minute the action was started, George Klein, the major distributor in Cleveland, no longer handled it. This Court has always been extremely sensitive to the chilling effect of prosecutions of this kind which involve the distribution of magazines which are presumably protected. As a matter of fact, I don't know why the unbroken series of cases that stretched over the long history of this Court that have always held postulate that where you have a restraint, a prior restraint of the nature you have here that comes to this court, it comes bearing a presumption of unconstitutionality. It seems to me --
Byron R. White: Can I interrupt you for a moment?
Herald Price Fahringer: Yes sir.
Byron R. White: Your -- your argument as understand it has got two elements.One, one of the large number of people that are basically the same is selected for prosecution. And secondly, the reason for it was that he published a political cartoon which would be the impermissible reason. Then you say the burden shifts to the prosecution to justify. What would the prosecution have to do to justify that kind of selective --
Herald Price Fahringer: I think that's an excellent question, Your Honor, and I welcome it. I think what we really should have had is number one, he should have called his superiors in the -- the Supreme Court of Ohio --
Byron R. White: Why did he have to call his superiors in? He had the authority to bring prosecutions --
Herald Price Fahringer: Well --
Byron R. White: -- like that.
Herald Price Fahringer: But at the end, you said you did, Your Honor. Now, I find that an inconsistency. You remember at the beginning, he says he's in charge, but at the very end he said, “Well, he have to check with the superiors that -- the other magazines.” Now, for some reason, the Supreme Court -- and I -- I consider this terribly important procedurally, the Supreme Court said the reason we failed in making out our prima facie case is that we should have brought those persons in from the prosecutor's office and put them on the stand and inquired of them.
Byron R. White: Well, what would you ask them?
Herald Price Fahringer: Well, what would I do is, I would say, “Has there been any consideration given to these other magazines?”
Byron R. White: But he already told you “No” on that, there was no consideration in prosecuting anybody but the Hustler as I understand it.
Herald Price Fahringer: But, Your Honor, what he said --
Byron R. White: And the reason they picked Hustler was that Hustler, they say, was -- had a head office in Ohio.
Herald Price Fahringer: Well, Your Honor --
Byron R. White: Isn't -- don't you have to get rid or at least address the question whether that's an adequate justification for selecting them out?
Herald Price Fahringer: I don't believe it is, Your Honor, because --
Byron R. White: Why not?
Herald Price Fahringer: -- because as they concede on their brief, they were mistaken when they said they couldn't bring people in from out of state. The extradition law, as a matter of fact, Section -- I believe it is 23 -- 2903 of the State of Ohio law says that -- 29-6301 through 29-6329 provides that they can extradite for misdemeanors. So that, he was mistaken in that -- in that assumption, so he could have gone after all of the sophisticated men's magazine and brought all of the people in from out-of-state. But Your Honor, the point I make is, it seems to me the very least we're entitled to is some corroboration of a meaning, of a discussion about evaluating these other magazines and the purchase of those magazines, the police officers went out and got Penthouse these other magazines, brought them in; and they had said, “We made a decision that Hustler is the magazine we're going to go after,” then it would seem to me that they may well admit their burden.
Warren E. Burger: Didn't he make that discission when he dropped the charges?
Herald Price Fahringer: I -- Judge, I don't believe --
Warren E. Burger: I just -- what the law, what case ever said that he's got to articulate his reasoning?
Herald Price Fahringer: Well I -- I read that into -- and again, Your Honor, I'm very impressed with the Falk decision out of the Seventh Circuit, where they say that, “Once -- in a First Amendment case, once a prima facie case is made out, the evidence must be compelling, and that the Government has a heavy burden.” And I think that implies more than just a categorical denial, we did no wrong.That we did what we thought was right. And, Your Honor, it would seem to me, again --
William J. Brennan, Jr.: You think Falk is a constitutional case with a federal persecution, you read Falk as a constitutional holding.
Herald Price Fahringer: Yes, I do, Your Honor. I don't think, Your Honor, in this area where you are involve both of the First Amendment and the Fourteenth Amendment, that it makes any difference whether we're in a federal jurisdiction or in a state jurisdiction. I would see this Court handing down a rule that would govern selective prosecution, both in state courts and in federal courts. My time is about to expire, but let me just end this note at the risk of being repetitive. I think the -- the matter of the Court should be the most concerned about is, if this selective prosecution were to be sustained on the record is below, then it seems to me we will have done irreparable damage to that doctrine if it is to survive and remain viable. Because basically, what could happen in any selective prosecution across the country, a prosecutor could simply come in and say,” One, we never intended to discriminate against this defendant. We may go after some of the other defendants later on.And number three, we view this as test case.” If that's the situation, then we run a terrible risk of every single selective prosecution being defeated and that the doctrine would be relegated to a legal museum. Thank you very much.
Warren E. Burger: Mr. Taylor.
Bruce A. Taylor: Mr. Chief Justice, and may it please the Court. I first would like to make a comment on jurisdiction. Although usually the state prosecutors who appear in the federal courts whether it be this Court or district courts, commonly 1983 actions, the state is usually in reluctance to submit to federal jurisdiction. However, I think that the procedural aspect of this case makes it different than other types of cases where this Court has determined whether or not the finality rule is subject to an exception bringing a case up here that is interlocutory in nature or whether there are further procedures which can be happening in the lower court on remand. The difference is that in this case, we have a prosecutor's appeal. We have brought Larry Flynt and his brother and his wife here against their will, as it were. There should be a distinction made by this Court in determining jurisdiction between cases where the prosecutor loses in the Trial Court on his motion to dismiss for selective prosecution as it is in double jeopardy. On the contrary, the cases where the defendant wins his motion and the prosecutor appeals, his -- the prosecutor has the right to appeal by statute in Ohio. We have to ask leave of court from the Court of Appeals and then it can go further to the supreme court of the state. One of the requirements of 1257 is at it be that the -- a final of judgment or decree of the highest court of the State. Therefore, when you talk about a final decree, the Supreme Court of Ohio, has in effect, taken a ruling which in a trial court level applied only to Larry Flynt and his brother and his wife, and has broadened it into a statewide policy, cementing in stone the rule of law in Ohio as the Supreme Court of Ohio cedes your decisions on selective enforcement. They have, in effect, made it for everybody.
William H. Rehnquist: To a 1257 extremely doesn't make any such distinction, does it?
Bruce A. Taylor: No, and I -- I reluctantly have to say that I -- not that I would agree that the Court should have taken the case or that generally the Court should supervise all state court rulings in this area. But that because of the rulings this Court has made in cases like Cox Broadcasting versus.Cohn and Radio Station WOW, the Construction Workers versus Curry, all of those cases were this Court had said -- in effect, those cases were -- when state courts have said, “We have jurisdiction over a federal type claim, ICC claim” or, you know, one of those kind of things where the federal Government has the jurisdiction --
William J. Brennan, Jr.: Are you --
Bruce A. Taylor: -- usually.
William J. Brennan, Jr.: -- arguing that the judgment of the Supreme Court of Ohio is final within 1257 or that we ought to carve an exception to the finality rule?
Bruce A. Taylor: No, I think that --
William J. Brennan, Jr.: Well, which is it? The first or the --
Bruce A. Taylor: It's the second, Your Honor.
William J. Brennan, Jr.: Is an exception --
Bruce A. Taylor: It's an exception, I think that --
William J. Brennan, Jr.: Within -- within other cases, where we --
Bruce A. Taylor: Yes, I feel what I'm saying --
William J. Brennan, Jr.: What cases does it fall in then?
Bruce A. Taylor: It falls under, I think the broadening that you did in Cox in Construction Laborers v. Curry and then Mercantile Bank versus Langdeau. And also --
Potter Stewart: Well, but we didn't -- we didn't purport to carve out an exception to the statutory rule, we don't have any power to do that.
Bruce A. Taylor: Not an exception to the rule.
Potter Stewart: The rule gives us jurisdiction only from final judgments of the highest courts of the state of the state in which the decision was made.
Bruce A. Taylor: Right.
Potter Stewart: And therefore, the Cox case and the other cases upon which you rely simply said that the judgment was final --
Bruce A. Taylor: For all practical purposes.
Potter Stewart: Within the meaning of the rule.
Bruce A. Taylor: Right.
Potter Stewart: Within the meaning of the statute. It was not an exception to the statute, we haven't any power to do that.
Bruce A. Taylor: Well, by an exception, this Court has discussed it as if were an exception by saying, “Even though we have discussed finality in terms nothing further to happen in the trial court, we have on occasion said that when something further happens in the trail court but it is of no practical significance to the issue decided, that is an effect to final judgment.” That's what I mean, you're (Voice Overlap) saying it's a final judgment.
Potter Stewart: That's certainly is of this case.
Bruce A. Taylor: We'll, in a way it is.
William J. Brennan, Jr.: What has gone on in the trial court is of great significance.
Potter Stewart: Yes. And It might end with a judgment of not guilty. And then any decision we should -- 0should have made on this case or on the merits would simply be no more than an advisory opinion.
Bruce A. Taylor: But, no, Your Honor, because it doesn't go away. If the Supreme Court of Ohio, decision of Flynt --
Potter Stewart: It wouldn't go away entirely with respect to these petitioners if they were found not guilty.
Bruce A. Taylor: Yes, but that's why I said the difference between this case and the other cases it that here, it was --
Potter Stewart: This Court is here to decide cases and controversies, not to make policy.
Bruce A. Taylor: But our Supreme Court has already made policy. But because the prosecutor has the right to appeal, if this Court does not review the Supreme Court of Ohio's case and Larry Flynt is acquitted or we don't prosecute him or something happens, then that ruling still applies to everybody else in the State of Ohio.
Potter Stewart: Well, isn't that true of every single common law jurisdiction in this country, 49 States that a judgment of the highest court of the State is, although it's been cast in terms of A versus B, it lays down a rule of law that's applicable to all parties similarly situated?
Bruce A. Taylor: Yes, Your Honor, it generally does. I just meant to comment on jurisdiction only because I feel that this Court's, you know, decision in some of those cases has made the finality rule broad enough to include what we have here. We have a case where there are further proceedings, but that it is First Amendment, and there a lots of cases that this Court -- I'm not saying this Court has or does not or should keep this case or not -- but I feel -- (Voice Overlap)
William J. Brennan, Jr.: But you say that half the trial that follows -- assume that the trial does take place in this case, may the defendant again argue that the prosecution should be terminated because he was selected out for an impermissible reason?
Bruce A. Taylor: Yes, Your Honor.
William J. Brennan, Jr.: He can do that at the trial?
Bruce A. Taylor: Well, he can. He has to preserve the record, obviously. He has to make -- he has to reserve his exceptions. But obviously, if the trial court is bound --
William J. Brennan, Jr.: Isn't that -- isn't that issue resolved as a matter of Ohio law?
Bruce A. Taylor: Oh, yes, the Trial Court is bound --
William J. Brennan, Jr.: You're not going --
Bruce A. Taylor: they can't reverse it.
William J. Brennan, Jr.: -- to have another hearing with the same witnesses in -- during the trial, that you had on the issue as you had in this case then?
Bruce A. Taylor: The trial court is bound by the Supreme Court's ruling, as is the Court of Appeals.
William J. Brennan, Jr.: So that if we either dismiss the appeal or affirm, the issue of selective prosecution will be totally terminated in this litigation?
Bruce A. Taylor: Yes, Your Honor, if you decide it as terminated. Although the Supreme Court of Ohio --
William J. Brennan, Jr.: But if we dismissed the appeal either way.
Bruce A. Taylor: Right. Although --
William J. Brennan, Jr.: -- then the prosecution will go forward on other issues.
Bruce A. Taylor: Okay. I want to make it clear that my position is that -- this Court, I think --
Potter Stewart: If this case goes to trial and the defendant is convicted, you're not suggesting that is -- that under Ohio law, he can't present on appeal to the Court of Appeals?
Bruce A. Taylor: No, he must. As like I said, he must preserve his exception and --
Potter Stewart: So he can make -- the -- the issue of selective prosecution, if we dismissed this case, could survive and be presented here if he is convicted?
Bruce A. Taylor: That's correct.
Warren E. Burger: Well, but it's been decided in this case by the Supreme Court of Ohio.
Bruce A. Taylor: Yes, and that's why your case is dealing with kind of making judicial economy, and that kind of thing, cutting down ways would decide that issue now. The other thing --
Warren E. Burger: But if even though the Supreme Court of Ohio were to adhere to it's previous ruling, as is what we expected to do, opposing the counsel, that's certainly preserved the point, and again petition for certiorari with a final judgment, if he is convicted.
Bruce A. Taylor: Yes, Your Honor, that's correct. And that's what I mean, Cox and the cases, I think, you know, notwithstanding the -- the way you arrived that and have carved out a situation which I find myself in. And what I meant to ask the Court is that you take note that by saying that you can supervise early, decide whether the Supreme Court of Ohio correctly announced the law and that should not be construed by this Court or Other courts -- then that gives a defendant a correlative right to a pretrial collateral appeal if he loses his motion to dismiss. And if the trial judge says, “No, you have to stand trial because you were not selectively enforced,” that should not give rise to an appeal by him before trial, such as it was just decided by the Ninth Circuit in the U.S. versus Wilson case just last month. And the U.S. Ninth Circuit has extended this Court's decision in Abney which said that double jeopardy is a pretrial appeal to vindictive prosecutions. And now, they've said vindictive prosecutions are the same as selective prosection. And I think that this Court should be wary of the distinction, and that's the only point I meant to make on jurisdiction.
Potter Stewart: Well, didn't -- didn't we on McDonald say that speedy trail claims were not governed even within the federal system by Abney?
Bruce A. Taylor: Yes, and I think that we are close to that. A defendant losing his motion at trial is governed by that case rather than Abney. Abney was decided because of the peculiarity of the double jeopardy history and because of the significance of that claim. I don't think selective prosecution or vindictive prosecution or -- or losing any evidence question or motion to suppress should be allowed given the defendant's right to a pretrial appeal.But since that could be -- if the Court is going to deal with jurisdiction, I wish that it take a distinction between when a prosecutor has the right to appeal and you are merely supervising whether or not the Supreme Court of Ohio made the correct decision, and one where you're saying all selective prosecution cases have -- give rise to a direct appeal or right of certiorari grant. Now, as far as the merits of the case which is, I think, the allegations before us, the motive of the prosecutor, I think, is -- is important when it's clear on the facts of the record that the prosecutor is vindictive. If the prosecutor in Cameron versus Johnson for instance had enforce the new anti-picketing statute that was passed while the people were picketing the court house and he had picked out the guy to be arrested, he'd sent the cops after the guy that wasn't the leader, then I think he'd have been in trouble. But since he -- they passed the new ordinance and statute and he enforced it, generally, this Court said, “Well it's a new statute, we've got to test it. And you can't say that it's invidious until you have a course of conduct.” I think that the course of conduct requirements, were this court has said that you must prove that something happens over and over again are important because as this court stated in Sunday Lake Iron, which is a good example of a selective prosecution case, practically, uniformity is the aim of the Equal Protection Clause. And the emphasis, I think, is impractical. And I think that the issue on this case is important to us because there are two types of crimes that we must deal within the cities now. Those are the cases that come to us and we have no discretion to deny or to prosecute. Murders or robberies or assault, those kinds of crimes which happen, and then there are people arrested, we have to take those cases. The cases we have to martial our resources and decide what to with are what we call ”discretionary cases”, you know, the organized criminal activity that's ongoing, everybody knows about it, it's flagrantly done like I'd said, any prostitution, gambling, white collar crime, those kinds of things. Where you know there's people violating the law and you have to decide what to do about it. At this point in our history, obscenity crimes have become such a multi-million-dollar industry that they in, in effect, have more money than we do. And as he pointed out, there could be 50 magazines, 50 magazines capable of defending a lawsuit that the City of Cleveland could bring, who has -- had one assistant prosecutor, who also -- even though I did obscenity cases, and they all were mine, I also did all the negligent homicides and I did 2,000 other cases.
William J. Brennan, Jr.: Under your statute, you could bring civil proceedings against these magazines too, can't you?
Bruce A. Taylor: We -- we can do both in Ohio, yes.
William J. Brennan, Jr.: Have -- have the -- has the civil injunctive power ever been invoked in your jurisdiction to try and curtail this practice among any of these magazines?
Bruce A. Taylor: Your Honor, we did it once with the Hustler case because we -- after we charged Hustler, we were afraid that Hustler would start, you know, publishing more stuff about this case. And we figured that we could test it, not only criminally but civilly, to get a judge in effect in a common pleas court to agree that it's obscene, that would kind of help our case and it would make publicity and the juries would know about it. And obviously, we would be able to somewhat gauge the waters before the trial and whether or not a judge was going to agree to us that this magazine was obscene before we were going to go through a trial.
Warren E. Burger: Well, as a prosecutor making the choice or considering the choice between a civil injunction suit under criminal prosecution, would you take into an account the rather stringent additive this Court has expressed on the prior restraint of publications?
Bruce A. Taylor: Well, yes. And the reason is that, an injunction statute, to answer both questions, is very impractical. It's useless for magazine cases. It's okay for film cases, but only the kinds of film cases which you're going to play for a month. If Deep Throat comes to Cleveland, they're going to want to show it a long time to get their money back. Well, if you got an injunction after seven or ten days, that would have some effect. But the peep shows where you put a quarter in and see a movie and there's 14 movie projectors in a booth, or magazine rack where every single month, 50 different issues comes out. Well, getting an injunction ten days later on one magazine is not going to do any good, they can bring a truckload in and replace it. So as a practical matter, nobody in this country is prosecuting magazines under the civil injunction statute because it doesn't have any (Voice Overlap) presidential effect.
William J. Brennan, Jr.: -- injunction suit against Hustler?
Bruce A. Taylor: We filed it in the Court of Common Pleas and we had a discussion on discriminatory prosecution. And the trial judge issued a temporary injunction for 14 days. And they filed -- to the Court of Appeals on a writ of mandate and Court of Appeals denied the writ of mandate, and the defendants dissolved their appeal, they dismissed their appeal and did not appeal the trial court's decision on the injunction. They just let it lie. Because by that time, a new monthly issue was ready to come up, I think.I mean I can't speak for them but they did dissolve the issue as soon as they -- as soon as it happened. And everything is --
William J. Brennan, Jr.: Is that case above in the same issue, or the one with political cartoon in it?
Bruce A. Taylor: No. We prosecuted on the July and August issues and we did civilly on the September issue.
William J. Brennan, Jr.: What is your position on the selective prosecution issue? Is it your view that if you were to acknowledge that the reason you chose Hustler was because of his cartoon, would that be a permissible or an impermissible reason in your view?
Bruce A. Taylor: Well, it could be permissible. If it -- when I argue this case to the jury, if it goes to the jury, I'm going to say --
William J. Brennan, Jr.: But, are you arguing to this Court, today.
Bruce A. Taylor: Well, but in this Court --
William J. Brennan, Jr.: Do you think it's a permissible reason to -- you have -- say you had half a dozen magazines to choose from.
Bruce A. Taylor: No, that wouldn't be permissible, (Voice Overlap) and I would do that. As a matter of fact, (Voice Overlap)
William J. Brennan, Jr.: But does the record show that the cartoon played any part of the decision to prosecute this magazine?
Bruce A. Taylor: No, Your Honor, it's -- I think that -- we tried to make it obvious, although I didn't know that -- I wasn't prepared to testify at the time when we had this hearing. You know, I just spoke what I thought was on my mind.
William J. Brennan, Jr.: You -- you said the record really supports the inference that the cartoon was totally irrelevant, it would have come to your attention anyway and you would have picked Hustler anyway?
Bruce A. Taylor: Of course. Well, whether or not the magazine would have come to our attention, we don't know.
William J. Brennan, Jr.: -- think that was the case, did you?
Bruce A. Taylor: No, Your Honor. This trial judge, he didn't say that. What the trial judge said was that “I understand that this -- I won't take cognizance that this is the first case, but I -- I must look to see that it's the only case. And therefore a -- a single case in impermissible.” He was on the view that there's no such thing as a test case, and that it really does not matter if there is a good reason for having one case or a bad reason. He thought that, you know, selective prosecution was a question of numbers, and he says so in his opinion. “I'm only concerned with whether not it's the only case on the docket. And since it is, I have to dismiss it.” He did it reluctantly and Judge Calandra is one of the two judges on that court that has held the vast majority of our trials in these cases. And rather than dismissing them or granting motion to suppress, so he -- he's ruling, he more or less blamed it on me in his decision, saying that you know, “You have should done --
William J. Brennan, Jr.: -- but does the record explain --
Bruce A. Taylor: -- something else.
William J. Brennan, Jr.: -- does the record tell us why apart from the cartoon, a decision was made to prosecute any of these sophisticated magazines.
Bruce A. Taylor: Well, --
William J. Brennan, Jr.: Because it had been rather widely distributed for two or three years, as I understand it.
Bruce A. Taylor: Well I -- yes, for at least two or three years; more than that, actually; these magazines has been around for years, I guess.
William J. Brennan, Jr.: But what prompted the going after one of this group of magazines if it wasn't the cartoon?
Bruce A. Taylor: Well, originally, it was because the police got complaints about the magazine. Not always about the cartoons, some of them (Voice Overlap)
William J. Brennan, Jr.: Did they get complains about any issues that didn't have the cartoon in it?
Bruce A. Taylor: Well, it was the July -- It was the July ‘76 issue, the bicentennial issue, and it was just -- if it had been the July ‘75 issue, it might not have raised a stink. But it did because it had a picture on the cover of a girl's bikini made out of a flag. And you know, that issue probably just caused more -- it was more visible. So people complained about it, they really had never done that before.
William J. Brennan, Jr.: And what triggered the prosecution?
Bruce A. Taylor: Well, that's what triggered us noticing the magazine. Now, we had done hundreds of prosecutions, we have been to trial at --
William J. Brennan, Jr.: Can you say then that the -- that's there absolutely no political factors involved in selecting this magazine for this prosecution?
Bruce A. Taylor: No, Your Honor. I mean --
Potter Stewart: What difference does it make that triggers the prosecution?
Bruce A. Taylor: That's what I mean.
Potter Stewart: (Voice Overlap) have you conceded to my brother Stevens what you have. The prosecution will be tried on the merits in the trial, will it not?
Bruce A. Taylor: Yes, Your Honor.
Potter Stewart: And the petitioner can certain his defenses including the First Amendment or any other defenses that he has. And what real difference does it make if the prosecutors likes or doesn't like the person to be prosecuted?
Bruce A. Taylor: Well, it --
Potter Stewart: Or what triggered the prosecution?
Bruce A. Taylor: They would make a difference --
Potter Stewart: The merits of the prosecution will be tested at the trial.
Bruce A. Taylor: Right, it would make difference only if the prosecutor had the right and was -- was trying to send the cops after somebody.
Potter Stewart: Well, under our --
Bruce A. Taylor: But usually it doesn't matter.
Potter Stewart: -- system the prosecutor has that right, unreviewable and uncontrollable, unless --
Bruce A. Taylor: Unless it's vindictive --
Potter Stewart: -- unfortunately.
Bruce A. Taylor: -- like you said, like it has been decided in some other cases. But I think that it usually doesn't matter. I mean I should be able to pick somebody and if say that I can arrest Larry Flynt because he lives in Columbus, I can arrest Hugh Heffner, I'm going to -- it's going to cause the city a lot of money to start prosecuting the owners of other magazines and we have that right, I think.
Thurgood Marshall: Now, all the other magazines and said, “Why weren't they prosecuted?”
Potter Stewart: Absolutely.
Bruce A. Taylor: Well, that s the reason. We can't afford to --
Thurgood Marshall: We can do that thing and do that at the trial.
Warren E. Burger: Well, in any event, hasn't the highest court of the state resolve this question by saying that there was no improper selection?
Bruce A. Taylor: Yes. And that's one of the things, not only did they say, “Here's the law on selective prosecution, go back to the trial court and apply it.” They said -- in effect, they decided the factual issue, “Yes, this is not a prima facie case, the prosecutor did not discriminate. He did have a valid test case.” And I think that this Court is bound by that portion of the Supreme Court of Ohio's ruling. In cases like Ward versus Illinois and Michigan versus New York and some other cases, this Court has said you are bound by decisions of the State Court unless clearly, you're erroneous or violative of some other provision of the constitution. I think that what this Court should -- could zero in on is whether or not the Supreme Court of Ohio announced the proper rule of law, because that is a general pronouncement in Ohio. But whether or not the Supreme Court of Ohio correctly reviewed the facts, they really didn't, they affirmed the Court of Appeals who reviewed the facts. And in Ohio, the Court of Appeals is the last court which can review the facts and the evidence. Thank you very much. I now yield to the Solicitor General.
Warren E. Burger: Mr. Levander?
Andrew J. Levander: Thank you Mr. Chief Justice, and may it please the Court.I would like primarily to address the merits of petitioner's selective prosecution claim. But as I pointed out in our amicus curiae brief, we believe that the Court lacks jurisdiction under Section 1257 to hear this case. This case is different than Cox Broadcasting and some other cases, this cases falls into this morning's decision at San Diego Electric and the long line of cases including Albas, Republic Gas Company, Radio Station WOW, Cox Broadcasting. Dictum would say that where there are other federal issues pending to be determined on the remand, then it would highly inappropriate for this Court to take jurisdiction of the case which could come back again after all the federal issues have been decided. As been pointed out in Mr. Justice Rehnquist's comments, the decision below, the trial will produce other federal questions if petitioners are convictive. Of course if they are acquitted, this Court would never have to reach the selective prosecution claim. And for those reasons, we believe that the -- that the decision is not final, within the meaning of 1257. Now, I would like to make one other point, or two other points. First, some of the decisions like Cox Broadcasting and Miami Herald, which have stretched the concept of finality to some extent have done so on the basis, I think, that was pressing First Amendment issue which affect a lot of the press as a whole and the public as a whole, and there were really no other federal issues to be decided. And therefore, it wasn't imperative that the decision be made at that time. A selective prosecution claimant, a petitioner of selective prosecution claim is, by definition, very different. It only affects a historical fact in these petitioners, by definition, is not affecting the other members of the press because under their claim, the State of Ohio has failed to prosecute under members of the press. Therefore it seems, you know, completely inappropriate for the Court to try to spread some jurisdictional provisions, and I think that the Court should dismiss the writ. My brother did point out one other matter of great concern on the jurisdiction was to us, and that is the Ninth Circuit's recent decision in Wilson. That decision held that a district court's denial of a selective prosecution claim while at trial was immediately appealable by the defendant. Now, that is going to cause havoc with the criminal justice system because any defendant could come in and make a selective prosecution claim. And if he's denied at hearing or he's denied on the merits, then he can simply take an appeal, it's much different than Abney double jeopardy claims, also the Equal Protection Clauses I have at history --
John Paul Stevens: Is the Government going to try to bring Wilson here?
Andrew J. Levander: Well, he can't, Your Honor, because we prevailed on the merits in the case after they reached the -- so -- but in deciding this jurisdictional issue, I urge the Court to be very aware of this problem. And -- and if the Court would like, we'd be willing to submit a post-argument brief in short order on this point if it would be any use to the Court. Turning to the merits, the trial court held as a matter law that where there is a test case, where there is one defendant among similarly situated other defendants and a prosecution of law only against the one, but that is legally insufficient, there were not factual findings as -- as the Ohio Supreme Court noted on the footnote at the end of it's opinion. There -- there were no factual findings by the trial court about bad faith, bad motives, cartoons, anything. It simply stated that it was legally insufficient to have a test case. Now, my brother Mr. Fahringer has sort of waffled in his point this morning, but in his reply writ at page five, he concedes now begrudgingly that a test case is an appropriate as prosecutorial stratagem. That concession is well warranted in light of this decision -- this Court's decisions on Mackay Telegraph, Moog Industries and Universal-Rundle Corp, which were all cited in the briefs, as well as many other cases. Where there are just numerous defendants similarly situated and the prosecutor lacks resources to prosecute all, or where the law is at some question whether there is -- whether the laws can be applied to a particular kind of situation or particular kind of defendant.
William J. Brennan, Jr.: That situation, could he select his defendant because of the cartoon he published? What is your view on that?
Andrew J. Levander: No, I think he could select him randomly, and the courts have so held.
William J. Brennan, Jr.: But could he? Could he do it because of the cartoon?
Andrew J. Levander: He could not do it. He could select --
Potter Stewart: You would agree he could not do that?
Andrew J. Levander: If the cartoon is constitutionally protected and he was doing because he was punishing for an exercise of constitutional right, we would agree that would be inappropriate.
Potter Stewart: Well, that's not the question.
Andrew J. Levander: That's not the question here. Because here, it seems to me that the evidence is unequivocal as to what happenned. There were complaints made about the July Hustler issue, some of those complaints focused on the cartoon, some of them focused on the magazine as a whole. But even assuming that every complaint focused on the cartoon and that spurred an investigation, it is not -- it's simply irrelevant in an equal protection case (Voice Overlap)
Potter Stewart: Let me ask you one other question. Let's assume that it was not the sole reason but that the only disguising factor from all other magazines, and it was one of the reasons, would that be permissible?
Andrew J. Levander: I believe it would be if --
William J. Brennan, Jr.: It would be if it was one of reason. But it always has some other reason, why then, it's a -- it's a test case.
Andrew J. Levander: That's exactly right. And in the -- in the Court's equal protection cases, Mt.Healthy against Doyle, Justice Powell's opinion for the Court in Bakke, in Arlington Heights footnote 21, the Court has repeatedly stated that “where in an equal protection case, the moving party, here the petitioners, have established that invidious or discriminate, intentionally discriminatory reason is the motivating cause for a particular kind of state action,” -- and we don't have that here, we have -- did not establish that -- “Then the burden shifts to the state to show that the invidious factors not the “but for” cause.” So that is -- that is the test. Here, we don't -- I don't believe that we get to the “but for” problem. If we do, I think that the prosecutor's testimony at the hearing overwhelmingly shows that the decision to prosecute was made on various rational factors, including his view that Hustler has more obscene, the fact that was a more notorious violator of the law, the fact that was in-state and even if you could get extradition over these other out-of-state publishers, there was no need for Cleveland to expend that additional money in bringing a test case to pick the most difficult to prosecute. As the Chief had said earlier today, he can pick the strongest case and he can pick the easiest case for himself, that's entirely appropriate.
William H. Rehnquist: He can also pick -- can he, can he pick one he just doesn't like?
Andrew J. Levander: Well, if he -- then the question goes to me --
William H. Rehnquist: Say there's ten ad he's going to pick one, and he said, “Well, they're all absolutely equal they're all be valid prosecutions, I'm going to pick the one I like the least.”
Warren E. Burger: Or in this case the one that defends the prosecutor the most.
Andrew J. Levander: Well, certainly, where he --
William J. Brennan, Jr.: Or what if he had to pick the one that he has the dad most protests about.
Andrew J. Levander: That is entirely appropriate because it's an aim of the criminal law not only to punish, but to deter. And in so -- insofar as the particular defendant has the most notoriety and therefore the effect of a conviction will be most telling on the future compliance, certainly picking out the most notorious offender is perfectly appropriate. And in certain cases like tax cases, for example, where there's a protester who has willfully violated the laws, his public statements will facilitate the prosecution.
John Paul Stevens: Well, if he says that, “In my next campaign, I will get further if I go after this magazine rather than another?”
Andrew J. Levander: Well, one would hope that the prosecutorial decision making was not made on --
John Paul Stevens: That isn't what I -- it isn't what I asked you, what about that?
Andrew J. Levander: I don't think --
John Paul Stevens: Would have us understand that in tax cases and regulatory cases, as you would, in cases involving publications magazine and newspapers?
Andrew J. Levander: Yes, I --
John Paul Stevens: You could say the same breadth of discretion and the prosecutor published -- prosecuting those papers because he doesn't like editorial point of view, for example?
Andrew J. Levander: Well, that's -- I mean -- they would enforce, obviously -- an obvious First Amendment defenses.
John Paul Stevens: But under your answer as I understand it, that's perfectly permissible.
Potter Stewart: But what's he prosecuting him for?
John Paul Stevens: “We don't like the kind of editorials they've been writing we'll prosecute them?
Andrew J. Levander: He's prosecuting -- no, no, no.
John Paul Stevens: What's he prosecuting him for?
Andrew J. Levander: That's right, that's the question. Here he is prosecuting for an obscene (Voice Overlap)
John Paul Stevens: You're prosecuting him for a crime that all the other newspapers are committing the same way, they want to do some (Voice Overlap)
Potter Stewart: You can't prosecute him for printing the editorial.
Andrew J. Levander: No, he's not --
John Paul Stevens: You just -- you just picked him out for that reason, it's all. You don't prosecute anybody who doesn't write such an editorial.
Andrew J. Levander: No, no, it's the sole --
Potter Stewart: You're probably prosecuting the newspaper for tax evasion, or for something else.
Andrew J. Levander: And -- and the sole reason that you wouldn't have prosecuted but for a particular editorial, that it seems to me might be inappropriate. But if he would have prosecuted --
John Paul Stevens: -- on -- on your answers to Justice White. You said he doesn't like him and that's all that counts. And he may not like him because of the editorials.
Andrew J. Levander: Well, if it -- if his intent is to silence a constitutional right, or if it is an invidious race-based or religious-based or other arbitrary kind of base -- basis for the prosecution and it's the -- that the soul -- and it's a product of that kind of invidious, kind arbitrary or irrational discrimination, then you have problem. That was not even the -- the conclusory allegations in -- in this case did not even warrant a hearing. He admitted that he had no idea what the -- what the proof was going to show when the prosecutor took the stand. I mean in our view under federal law, a hearing was not even necessary in this case. The hearing did show however, quite conclusively, that this prosecution was perfectly permissible and rationally chosen. And we think that more difficult cases, you know, might arise, this is certainly not one of those cases. The other point that I would like to make about the -- that the cartoon, if, Justice Stevens, you were right that insofar as the prosecution was based that all in the cartoon, that it would be an impermissible prosecution, then anytime you had a complaining witness who brought, I see my time -- okay, this is --
Warren E. Burger: Finish your sentence.
Andrew J. Levander: Thank you. Anytime you had a complaining witness who believed or brought the -- the crimes to the notice of the police because they didn't like the defendant, let's assume it's a drug pusher or -- or a bank robber, or whatever --
John Paul Stevens: And this case involves a publication, let's -- let's have examples of either newspapers or magazines. I'm sure the difference in armed robbery and burglary --
Andrew J. Levander: Well, for --
John Paul Stevens: -- would be entirely different.
Andrew J. Levander: -- for example, suppose -- suppose the -- an employee at the -- at the -- at a newspaper or not even an employee, a person who knows --
John Paul Stevens: No, that's right --
Andrew J. Levander: -- that there's discrimination --
John Paul Stevens: Let's say an editorial writer, state -- give us a case involving an editorial writer.
Andrew J. Levander: Fine. The -- the person who reports the violations of Labor Standard Act, or some other -- or tax evasion, does so, a private person, because he has a dislike for the editorial policy of a particular paper, it is invidious state action which violates the Equal Protection Clause. The private motivation of the reporting party which leads the investigation is simply irrelevant. And -- and therefore --
John Paul Stevens: Would it be irrelevant if the record were clear that there were about 200 other people just like this one that they had never prosecuted in here?
Andrew J. Levander: Yes, completely relevant. Thank you very much.
Warren E. Burger: Thank you. Do you have anything further, Mr. Fahringer? You have two minutes remaining.
Herald Price Fahringer: (Voice Overlap) Your Honor, thank you. I wanted to bring to the Court's attention, what the judge -- the trial judge said at the very end of the case. "For purpose of this motion, the Court is limited by the testimony and must search that testimony objectively in relationship to the constitutional guidelines established by a series of previous judicial decisions on the discriminatory prosecution question. And it is this Court's decision that the testimony supports the allegations of the defendant.” So, I believe, Your Honors, that language can be interpreted albeit -- albeit a very short decision that the judge did make a finding, a fact-finding, a -- a decision that the testimony in general supported our claim.
Warren E. Burger: But the -- the Supreme Court of Ohio didn't agree with them.
Herald Price Fahringer: That's true, Your Honor.
Warren E. Burger: Well, that's -- that's the -- that's the decision that's binding on us, isn't it?
Herald Price Fahringer: Well, Your Honor, I would like believe -- and again, I apologize for disagreeing with you that I think when the -- in -- in the dissent when they say we have always given great weight to the -- the trier of the fact, and -- and this Court too has given great weight to the trier of the fact in the past, I think that should be done here. Last, let me just say this, if it is part of the reason, if the First Amendment implications are part of the reason for prosecuting the magazine, then it seems to me there has to be a much more in-depth inquiry than we had here as to whether or not this is a test case or not. Once the concession is made that it was part of the reason why we went after this magazine, then I don't think it's sufficient simply to label it a test case, but that there should be some corroboration of it being a test case. Thank you.
Warren E. Burger: Thank you, gentlemen. The case is submitted.